F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           NOV 4 1998
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    JOHN MICHAEL LADD,

                Petitioner-Appellant,

    v.                                                    No. 98-6086
                                                   (D.C. No. CIV-97-1847-R)
    STATE OF OKLAHOMA,                                  (W.D. of Okla.)

                Respondent-Appellee.




                            ORDER AND JUDGMENT            *




Before BALDOCK, EBEL, and MURPHY , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Petitioner John Michael Ladd, a prisoner of the State of Oklahoma, appeals

from the denial of his petition for writ of mandamus against the State. We have

jurisdiction under 28 U.S.C. § 1291, and affirm.

      Petitioner was denied a direct appeal in the state courts because his counsel

failed to timely perfect his appeal. He filed this petition for writ of mandamus,

asking the federal district court to order the State to allow him a direct appeal out

of time. Petitioner also argues on appeal that the district court should have

construed his petition as an action for injunctive relief against several unspecified

individual state judges under 42 U.S.C. § 1983.

      A federal court may not issue a writ of mandamus to a state judge.      See

Olson v. Hart , 965 F.2d 940, 942 (10th Cir. 1992). Moreover, petitioner is not

pro se and is not entitled to the liberal construction of his pleadings; his argument

that his petition should have been construed as an action under § 1983 is therefore

to no avail. Cf. id. (holding pro se inmate’s improper petition for writ of

mandamus against state judge should be construed as due process claim under

§ 1983). Finally, petitioner never made any attempt to amend his petition to state




                                          -2-
a claim under § 1983 against any individual state judges.    See Fed. R. Civ.

P. 15(a).

      AFFIRMED.



                                                       Entered for the Court



                                                       Bobby R. Baldock
                                                       Circuit Judge




                                           -3-